                                            Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PAUL OGILVIE, et al.,                            Case No. 20-cv-01707-JST
                                                         Plaintiffs,
                                   8
                                                                                             ORDER DENYING MOTION TO
                                   9               v.                                        DISMISS

                                  10        STEVE GORDON,                                    Re: ECF No. 26
                                                         Defendant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant’s motion to dismiss. ECF No. 26. The Court will deny the

                                  14   motion.

                                  15   I.       BACKGROUND

                                  16            For the purposes of this motion to dismiss, the Court takes the following factual allegations

                                  17   to be true. McAdory v. M.N.S. & Assocs., LLC, 952 F.3d 1089, 1092 (9th Cir. 2020) (“We accept

                                  18   the complaint’s well-pleaded allegations as true and construe all inferences in the light most

                                  19   favorable to the nonmoving party.”).

                                  20            The California Department of Motor Vehicles (“DMV”) offers an “Environmental License

                                  21   Plate” program that allows California residents to request license plates with customized

                                  22   alphanumeric combinations.1 ECF No. 1 (“Compl.”) ¶ 21. “Individuals applying for

                                  23   Environmental License Plates must pay a registration fee, as well as annual renewal fees. The fees

                                  24   collected are used to support environmental programs.” Id. ¶ 22. Requested plate configurations

                                  25   must be approved by the DMV, which “may refuse to issue any combination of letters or numbers,

                                  26

                                  27   1Environmental License Plates are distinct from “special interest plates,” which “have a design or
                                  28   contain a message that publicizes or promotes a state agency, or the official policy, mission, or
                                       work of a state agency.” Cal. Veh. Code § 5154.
                                          Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 2 of 12




                                   1   or both, that may carry connotations offensive to good taste and decency or which would be

                                   2   misleading.” Cal. Veh. Code § 5105(a). The implementing regulations instruct the DMV to

                                   3   “refuse any configuration that may carry connotations offensive to good taste and decency, or

                                   4   which would be misleading, based on criteria which includes, but is not limited to, the following:

                                   5                  1. The configuration has a sexual connotation or is a term of lust or
                                                      depravity.
                                   6
                                                      2. The configuration is a vulgar term; a term of contempt, prejudice,
                                   7                  or hostility; an insulting or degrading term; a racially degrading term;
                                                      or an ethnically degrading term.
                                   8
                                                      3. The configuration is a swear word or term considered profane,
                                   9                  obscene, or repulsive.
                                  10                  4. The configuration has a negative connotation to a specific group.
                                  11                  5. The configuration misrepresents a law enforcement entity.
                                  12                  6. The configuration has been deleted from regular series license
Northern District of California
 United States District Court




                                                      plates.
                                  13
                                                      7. The configuration is a foreign or slang word or term, or is a
                                  14                  phonetic spelling or mirror image of a word or term falling into the
                                                      categories described in subdivisions 1. through 6. above.
                                  15
                                       Cal. Code Regs. tit. 13, § 206.00(c)(7)(D). The DMV may also “cancel and order the return of
                                  16
                                       any environmental license plate heretofore or hereafter issued” with a configuration that it
                                  17
                                       “determines carries connotations offensive to good taste and decency or which would be
                                  18
                                       misleading” based on these criteria. Cal. Veh. Code § 5105(b); see also Cal. Code Regs. tit. 13, §
                                  19
                                       206.12(a).
                                  20
                                              Plaintiffs Paul Ogilvie, James Blair, Amrit Kohli, Andrea Campanile, and Paul Crawford
                                  21
                                       are California residents whose requests for personalized license plates were denied by the DMV
                                  22
                                       under Section 206.00(c)(7)(D). Compl. ¶¶ 29-44. Ogilvie is an Army veteran who requested the
                                  23
                                       plate configuration “OGWOOLF,” which reflects his military nickname, “OG,” and an old screen
                                  24
                                       name, “WOOLF.” Id. ¶¶ 29, 31. The DMV “thought that the configuration ‘contain[ed] a
                                  25
                                       reference to gang affiliation.’” Id. ¶ 32 (alteration in original). Blair, a “long-time fan of the rock
                                  26
                                       band ‘Slayer,’” requested the configuration “SLAAYRR.” Id. ¶¶ 33-34. The DMV rejected his
                                  27
                                       submission on the ground that it was “threatening, aggressive, or hostile.” Id. ¶ 35. Kohli “is gay,
                                  28
                                                                                          2
                                             Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 3 of 12




                                   1   and established Queer Folks Records in an effort to reclaim the word ‘Queer.’” Id. ¶ 36. The

                                   2   DMV rejected his request for the configuration “QUEER” because it considered the configuration

                                   3   “insulting, degrading, or expressing contempt for a specific group or person.” Id. ¶ 37.

                                   4   Campanile, who owns two Ducati motorcycles, requested the configuration “DUK N A,” which

                                   5   she intended to mean “Ducati and Andrea.” Id. ¶¶ 38, 40. The DMV rejected the configuration

                                   6   “because it believed it ‘profane or obscene.’” Id. ¶ 41.2 Crawford owns Shakespeare Pub, whose

                                   7   slogan is, “Real beer, proper food, no bollocks.” Id. ¶ 42-43. The DMV rejected his proposed

                                   8   configuration of “BO11LUX” because “the Department thought it had ‘a discernable sexual

                                   9   connotation or may be construed to be of a sexual nature.’” Id. ¶ 44.

                                  10            On March 10, 2020, Plaintiffs filed their complaint against Steve Gordon in his capacity as

                                  11   the Director of the DMV. Id. ¶ 14. The complaint makes a single claim, arguing that Section
                                  12   206.00(c)(7)(D) “imposes content-based and viewpoint-based restrictions on speech” and is
Northern District of California
 United States District Court




                                  13   therefore facially unconstitutional under the First Amendment. Id. ¶¶ 47, 54. Plaintiffs seek

                                  14   declaratory and injunctive relief as well as attorney’s fees and costs. Id. at 9.

                                  15            Gordon filed the instant motion to dismiss on June 2, 2020. ECF No. 26. Plaintiffs filed

                                  16   an opposition, ECF No. 28, and Gordon replied, ECF No 29. The Court held a hearing on the

                                  17   motion on July 8, 2020.

                                  18   II.      JURISDICTION

                                  19            The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

                                  20   III.     LEGAL STANDARD

                                  21            A complaint must contain “a short and plain statement of the claim showing that the

                                  22   pleader is entitled to relief” in order to “give the defendant fair notice of what the . . . claim is and

                                  23   the grounds upon which it rests. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                  24   555 (2007). To satisfy Rule 8 and survive a Rule 12(b)(6) motion to dismiss, “a complaint must

                                  25   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

                                  26

                                  27   2Defendant explains in his motion to dismiss that “DMV rejected the application because the
                                       configuration could be read as a sound-alike version of a ‘profane or obscene’ phrase.” ECF No.
                                  28
                                       26 at 11 (citing Compl. ¶ 41.)
                                                                                        3
                                          Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 4 of 12




                                   1   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570) (internal

                                   2   quotation marks omitted). “A claim has facial plausibility when the plaintiff pleads factual

                                   3   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                   4   misconduct alleged.” Id. “Dismissal under Rule 12(b)(6) is appropriate only where the complaint

                                   5   lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                   6   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (citation omitted).

                                   7   In determining whether a plaintiff has met this plausibility standard, the Court must “accept all

                                   8   factual allegations in the complaint as true and construe the pleadings in the light most favorable”

                                   9   to the plaintiff. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                  10   IV.    DISCUSSION

                                  11          Gordon first argues that “the registration numbers displayed on California license plates
                                  12   are government speech” and thus not subject to the First Amendment. ECF No. 26 at 14. Even if
Northern District of California
 United States District Court




                                  13   personalized license plates were private speech, Gordon argues, the challenged regulation

                                  14   “constitutionally prohibits certain kinds of configurations” and thus is not facially

                                  15   unconstitutional. ECF No. 26 at 26.

                                  16          A.      Government Speech

                                  17          “When government speaks, it is not barred by the Free Speech Clause from determining

                                  18   the content of what it says.” Walker v. Tex. Div., Sons of Confederate Veterans, Inc., 576 U.S.

                                  19   200, 207 (2015) (quoting Pleasant Grove City v. Summum, 555 U.S. 460, 467-68 (2009)). For this

                                  20   reason, the Court must first determine whether Environmental License Plates are government or

                                  21   private speech. See Hart v. Thomas, 422 F. Supp. 3d 1227, 1231 (E.D. Ky. 2019).

                                  22          Walker considered Texas’s specialty license plate program, in which non-profits submitted

                                  23   specialty plate designs to the Texas DMV Board, which could reject the designs if they “might be

                                  24   offensive to any member of the public . . . or for any other reason established by rule.” 576 U.S. at

                                  25   205 (citation omitted). In determining whether the license plate designs were government speech,

                                  26   the Court considered three factors: (1) whether the government had historically used the designs to

                                  27   “communicate[] messages from the States”; (2) whether Texas license plate designs are “often

                                  28   closely identified in the public mind with the [State]”; and (3) the degree to which “Texas
                                                                                         4
                                          Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 5 of 12




                                   1   maintain[ed] direct control over the messages conveyed on its specialty plates.” Id. at 211-13

                                   2   (second alteration in original) (citing Summum, 555 U.S. at 470-73).

                                   3          The Court held that the first factor weighed in favor of the government because, “insofar as

                                   4   license plates have conveyed more than state names and vehicle identification numbers, they long

                                   5   have communicated messages from the States,” for example, “to urge action, to promote tourism,

                                   6   and to tout local industries.” Id. at 210-11. As to the second factor, the Court observed that

                                   7   “Texas license plates are, essentially, government IDs” and that “‘persons who observe’ designs

                                   8   on IDs ‘routinely – and reasonably – interpret them as conveying some message on the [issuer’s]

                                   9   behalf.’” Id. at 212 (alteration in original) (quoting Summum, 555 U.S. at 471). “Indeed, a person

                                  10   who displays a message on a Texas license plate likely intends to convey to the public that the

                                  11   State has endorsed that message. If not, the individual could simply display the message in
                                  12   question in larger letters on a bumper sticker right next to the plate.” Id. Third, Texas had
Northern District of California
 United States District Court




                                  13   “‘effectively controlled’ the messages [conveyed] by exercising ‘final approval authority’ over

                                  14   their selection.” Id. at 213 (alteration in original) (quoting Summum, 555 U.S. at 473). Taken

                                  15   together, the Court held that these factors indicated that the license plate designs were government

                                  16   speech. Id. at 213-14.

                                  17          Walker explicitly did not consider whether the alphanumeric combinations approved via

                                  18   Texas’s personalization program were government speech. Id. at 204. Of the four courts that, to

                                  19   the Court’s knowledge, have attempted to answer this question since, three have concluded that

                                  20   personalized license plate numbers are private speech. See Hart, 422 F. Supp. 3d at 1233; Kotler

                                  21   v. Webb, No. CV 19-2682-GW-SKx, 2019 WL 4635168, at *8 (C.D. Cal. Aug. 29, 2019); Mitchell

                                  22   v. Md. Motor Vehicle Admin., 450 Md. 282, 293-296 (2016); but see Comm’r of Ind. Bureau of

                                  23   Motor Vehicles v. Vawter, 45 N.E.3d 1200, 1207 (Ind. 2015) (holding that personalized license

                                  24   plate numbers are government speech). This Court agrees with these courts’ conclusion.

                                  25          First, the State has not historically used the alphanumeric combinations on license plates to

                                  26   communicate messages to the public. Although California may have “historically relied upon

                                  27   registration numbers displayed on license plates to convey a vehicle’s status as validly registered

                                  28   and its specific identity,” ECF No. 26 at 16, displaying information is not the equivalent of
                                                                                         5
                                          Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 6 of 12




                                   1   sending messages. License plate numbers “do not express a government-approved message in the

                                   2   same way as specialty plate designs,” Kotler, 2019 WL 46351468, at *7, which states have used

                                   3   “to urge action, to promote tourism, and to tout local industries,” Walker, 576 U.S. at 211. “To the

                                   4   extent the individual registration number configurations broadcast any message at all, it is only

                                   5   because the state has allowed individual drivers to pick some combination of letters and numbers

                                   6   that carries significance to the driver.” Kotler, 2019 WL 46351468, at *7. Walker itself

                                   7   acknowledged this distinction, stating that “the history of license plates shows that, insofar as

                                   8   license plates have conveyed more than state names and vehicle identification numbers, they long

                                   9   have communicated messages from the States.” Walker, 576 U.S. at 210-11 (emphasis added).

                                  10          Second, “it strains believability to argue that viewers perceive the government as speaking

                                  11   through personalized vanity plates.” Kotler, 2019 WL 46351468, at *7. Although Californians
                                  12   may understand that personalized plates are “approved, manufactured, and issued by the State, and
Northern District of California
 United States District Court




                                  13   interpret [them] as conveying information on behalf of the State,” ECF No. 26 at 18, it does not

                                  14   follow that Californians believe that the State is using the plates to send a message. Does the State

                                  15   seriously argue that someone viewing the license plate “KNG KOBE,” for example, would infer

                                  16   that the California government was declaring Kobe Bryant the king of basketball, or of California,

                                  17   or of something else? See Gary Klein, Lakers Fan Pays Tribute To Kobe Bryant With His “KNG

                                  18   KOBE” Truck, L.A. Times (Jan. 28, 2020, 1:14 PM),

                                  19   https://www.latimes.com/sports/liveblog/kobe-bryant-dies-in-helicopter-crash-in-

                                  20   calabasas#lakers-fan-pays-tribute-to-kobe-bryant-with-his-kng-kobe-truck. Or that California

                                  21   believes that its coastline belongs to the holder of the vanity license plate reading “MY COAST”?

                                  22   See Raphael Tulino, Taxes: Your Vanity Plates May Be Deductible, Orange Cty. Register (Nov.

                                  23   20, 2011, 10:00 AM), https://www.ocregister.com/2011/11/20/taxes-your-vanity-plates-may-be-

                                  24   deductible/.

                                  25          The Court of Appeals of Maryland made this distinction in evaluating a challenge to that

                                  26   state’s vanity license plate restrictions brought by an individual whose license plate reading

                                  27   “MIERDA,” a Spanish swear word, had been rescinded. Mitchell, 450 Md. at 287-88. That court

                                  28   determined that “vanity plates bear unique, personalized, user-created messages that cannot be
                                                                                         6
                                          Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 7 of 12




                                   1   attributed reasonably to the government,” despite the fact that the “speech takes place on

                                   2   government property.” Id. at 294. This was demonstrated by the fact that “the perception of a

                                   3   governmental imprimatur is what makes ‘MIERDA’ arguably clever or humorous in the first

                                   4   place,” insofar as a viewer might understand “that the vehicle owner, not the government, is the

                                   5   speaker, and that the speaker implicated the State in a private message that, surprisingly, the

                                   6   government permitted, but certainly did not endorse.” Id. at 295.

                                   7          This conclusion is supported by “the sheer number of personalized Environmental License

                                   8   Plates” on California’s roads. Kotler, 2019 WL 4635168, at *8. As the Supreme Court remarked

                                   9   in holding that registering a trademark does not transform it into government speech, “[i]f the

                                  10   federal registration of a trademark makes the mark government speech, the Federal Government is

                                  11   babbling prodigiously and incoherently. It is saying many unseemly things. It is expressing
                                  12   contradictory views. It is unashamedly endorsing a vast array of commercial products and
Northern District of California
 United States District Court




                                  13   services.” Matal v. Tam, 137 S. Ct. 1744, 1758 (2017) (internal citation omitted). “To suggest

                                  14   that the state has somehow meticulously curated the message of each of” the hundreds of

                                  15   thousands of personalized license plates it approves “is nonsensical.” Kotler, 2019 WL 4635168,

                                  16   at *7; compare Walker, 576 U.S. at 221 (Alito, J., dissenting) (noting that Texas had approved

                                  17   around 350 different specialty plate designs). Rather, “common sense dictates that the public

                                  18   attributes any message on an Environmental License Plate to the driver.” Kotler, 2019 WL

                                  19   4635168, at *7.

                                  20          As for the third factor, the California DMV at first glance appears to exercise a degree of

                                  21   control over Environmental License Plates similar to the control that the Texas DMV Board

                                  22   exercised over the specialty designs in Walker. As in Walker, where the Board had to “approve

                                  23   every specialty plate design proposal before the design [could] appear on a Texas plate” and

                                  24   “actively exercised this authority” by rejecting at least a dozen proposals, 576 U.S. at 213,

                                  25   Plaintiffs allege that the DMV actively exercises final approval authority over proposed

                                  26   Environmental License Plates by denying more than 30,000 applications per year, see Compl. ¶¶

                                  27   2, 24. But Walker based its control analysis on Summum, which evaluated a municipality’s

                                  28   decision to erect certain donated statues, but not others, in a public park. See Walker, 576 U.S. at
                                                                                         7
                                          Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 8 of 12




                                   1   210; Summum, 555 U.S. at 465-66. Because “the City ha[d] selected those monuments that it

                                   2   want[ed] to display for the purpose of presenting the image of the City that it wishe[d] to project

                                   3   to all who frequent[ed] the Park,” the Court found that it had “‘effectively controlled’ the

                                   4   messages sent by the monuments in the Park.” Id. at 473 (quoting Johanns v. Livestock Mktg.

                                   5   Ass’n, 544 U.S. 550, 560-61 (2005)). In applying Summum to Texas’s specialty license plates, the

                                   6   Court found a similar degree of control because the Board’s “final approval authority allow[ed]

                                   7   Texas to choose how to present itself and its constituency.” Walker, 576 U.S. at 213.

                                   8          As discussed above, however, California’s personalized license plates do not send any

                                   9   message on behalf of the State and thus do not present an “image” of the State or its constituency.

                                  10   The fact that the government exerts regulatory control over speech cannot, on its own, transform

                                  11   that speech into government speech. See Tam, 137 S. Ct. at 1758 (“If private speech could be
                                  12   passed off as government speech by simply affixing a government seal of approval, government
Northern District of California
 United States District Court




                                  13   could silence or muffle the expression of disfavored viewpoints.”). Tam reckoned with this

                                  14   question in the context of federal trademarks, which private parties submit to the government for

                                  15   approval. Id. at 1758. Before Tam, the Patent and Trademark Office was required to approve

                                  16   trademarks unless they met certain defined criteria, such as being too similar to an already

                                  17   registered mark. Id. at 1753, 1758. The plaintiff in that case challenged one of these criteria,

                                  18   which prohibited the registration of a trademark “which may disparage . . . persons, living or dead,

                                  19   institutions, beliefs, or national symbols, or bring them into contempt, or disrepute.” Id. at 1753

                                  20   (citation omitted).

                                  21          The government made the same argument in Tam that California makes here: that

                                  22   regulatory control of private speech helps transform that speech into government speech. See id.

                                  23   at 1757-58; ECF No. 26 at 19-21. The Tam Court noted that other than the contested prohibition,

                                  24   “the viewpoint expressed by a mark has not played a role in the decision whether to place it on the

                                  25   principal register.” Tam, 137 S. Ct. at 1760. This aligned with the Court’s conclusion that

                                  26   “[t]rademarks have not traditionally been used to convey a Government message” and that “there

                                  27   is no evidence that the public associates the contents of trademarks with the Federal Government .”

                                  28   Id. The Court thus found it “far-fetched to suggest that the content of a registered mark is
                                                                                         8
                                          Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 9 of 12




                                   1   government speech.” Id. at 1758. Such a holding “would constitute a huge and dangerous

                                   2   extension of the government-speech doctrine,” because “if the registration of trademarks

                                   3   constituted government speech, other systems of government registration could easily be

                                   4   characterized in the same way.” Id. at 1760.

                                   5          California’s argument in this case raises the same concern. Other than the challenged

                                   6   provision requiring the DMV to “refuse any configuration that may carry connotations offensive

                                   7   to good taste and decency,” see Cal. Code Regs. tit. 13, §§ 206.00(c)(7)(D), the DMV regulations

                                   8   do not take the viewpoint of a requested personalized license plate into account. Because the

                                   9   Court has concluded that California has not historically used Environmental License Plates to

                                  10   communicate messages to the public and that the public does not associate the content of these

                                  11   plates with the State, the fact that the State regulates the plates is not enough to transform their
                                  12   content into government speech. The Court thus concludes that the alphanumeric combinations
Northern District of California
 United States District Court




                                  13   approved via California’s Environmental License Plate program are private speech.

                                  14          B.      Forum Analysis

                                  15          Forum analysis is used to “evaluate government restrictions on purely private speech that

                                  16   occurs on government property.” Walker, 576 U.S. at 215 (citing Cornelius v. NAACP Legal Def.

                                  17   & Educ. Fund, Inc., 473 U.S. 788, 800 (1985)). Because “[e]ven protected speech is not equally

                                  18   permissible in all places and at all times . . . the extent to which the Government can control access

                                  19   depends on the nature of the relevant forum.” Cornelius, 473 U.S. at 799-800.

                                  20          The Supreme Court has recognized four types of fora: (1) the traditional public forum; (2)

                                  21   the designated public forum; (3) the limited public forum; and (4) the nonpublic forum. Walker,

                                  22   576 U.S. at 215-16. A traditional public forum is one “which ha[s] immemorially been held in

                                  23   trust for the use of the public and, time out of mind, ha[s] been used for purposes of assembly,

                                  24   communicating thoughts between citizens, and discussing public questions.” Id. at 215

                                  25   (alterations in original) (quoting Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37,

                                  26   45-6 (1983)). A designated public forum exists where “government property that has not

                                  27   traditionally been regarded as a public forum is intentionally opened up for that purpose,” and a

                                  28   limited public forum “exists where a government has reserv[ed a forum] for certain groups or for
                                                                                          9
                                         Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 10 of 12




                                   1   the discussion of certain topics.” Id. (alteration in original) (quoting Summum, 555 U.S. at 469;

                                   2   Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 829 (1995)). Finally, a nonpublic

                                   3   forum is one in which “the government is acting as a proprietor, managing its internal operations.”

                                   4   Id. at 216 (quoting Int’l Soc. for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 678-79

                                   5   (1992)). In both traditional and designated public forums, restrictions on private speech are

                                   6   subject to strict scrutiny. Summum, 555 U.S. at 469-70. In limited and nonpublic forums,

                                   7   restrictions on private speech must only be reasonable and viewpoint neutral. See id. at 470;

                                   8   Cornelius, 473 U.S. at 800.

                                   9           Most courts that have considered the question have decided that license plates are a

                                  10   nonpublic forum. See, e.g., Hart, 422 F. Supp. 3d at 1233; Mitchell, 450 Md. at 310; Byrne v.

                                  11   Rutledge, 623 F.3d 46, 54 (2d Cir. 2010). This Court need not decide the question, however,
                                  12   because Plaintiffs have plausibly alleged that the regulation discriminates on the basis of
Northern District of California
 United States District Court




                                  13   viewpoint and thus fails both standards of review. See Matwyuk v. Johnson, 22 F. Supp. 3d 812,

                                  14   824 (W.D. Mich. 2014).

                                  15           In Tam, the Supreme Court held that the Lanham Act’s prohibition on the registration of

                                  16   disparaging trademarks was viewpoint discriminatory. 137 S. Ct. at 1763. The case was brought

                                  17   by Simon Tam, the lead singer of a band called “The Slants,” who had chosen that name “in order

                                  18   to reclaim and take ownership of stereotypes about people of Asian ethnicity.” Id. at 1754

                                  19   (internal quotation marks omitted). While the Court split between two different opinions, “all the

                                  20   Justices agreed . . . [that] if a trademark registration bar is viewpoint-based, it is unconstitutional”

                                  21   and that “the disparagement bar was viewpoint-based.” Iancu v. Brunetti, 139 S. Ct. 2294, 2299

                                  22   (2019) (summarizing the Tam holding). Justice Alito’s opinion reasoned that the bar was

                                  23   viewpoint-based because it “denie[d] registration to any mark that is offensive to a substantial

                                  24   percentage of the members of any group” and “[g]iving offense is a viewpoint.” Tam, 137 S. Ct.

                                  25   at 1763 (Alito, J., plurality opinion). Justice Kennedy’s concurring opinion reasoned that the bar

                                  26   was viewpoint-based because, by allowing registration of “positive or benign” marks but not

                                  27   “derogatory” ones, it “reflect[ed] the Government’s disapproval of a subset of messages it finds

                                  28   offensive.” Id. at 1766 (Kennedy, J., concurring).
                                                                                          10
                                         Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 11 of 12




                                   1          California’s prohibition on personalized license plate numbers “that may carry

                                   2   connotations offensive to good taste and decency” constitutes viewpoint discrimination under

                                   3   either of these tests. Kohli, who applied for the license plate configuration “QUEER” in an “effort

                                   4   to reclaim the word,” see Compl. ¶¶ 36-37, is in an analogous position to Tam. The DMV’s

                                   5   determination that “QUEER” “may be considered ‘insulting, degrading, or expressing contempt

                                   6   for a specific group or person,’ and thus ‘offensive to good taste and decency,’” id. ¶ 37, reflects

                                   7   an assessment of a viewpoint – an assessment that may or may not be correct, depending on the

                                   8   context. This is nothing if not “discriminat[ion] against speech based on the ideas or opinions it

                                   9   conveys.” Brunetti, 139 S. Ct. at 2299.

                                  10          This conclusion is further supported by Brunetti, which invalidated the Lanham Act’s bar

                                  11   on the registration of “immoral[] or scandalous trademarks” because “[i]t too disfavor[ed] certain
                                  12   ideas.” Id. at 2297 (first alteration in original). The Court reasoned that the statute facially
Northern District of California
 United States District Court




                                  13   distinguished “between two opposed sets of ideas: those aligned with conventional moral

                                  14   standards and those hostile to them; those inducing societal nods of approval and those provoking

                                  15   offense and condemnation. The statute favors the former, and disfavors the latter.” Id. at 2300.

                                  16   The California regulation’s focus on “good taste and decency” likewise sets up a facial distinction

                                  17   between societally favored and disfavored ideas. Under both Tam and Brunetti, it is therefore

                                  18   unconstitutional.

                                  19          Gordon argues that the regulation is not suspect because it “constitutionally prohibits

                                  20   certain kinds of configurations” and is “defined by subparts that provide detailed guidance

                                  21   concerning what is offensive to good taste and decency.” See ECF No. 26 at 26; ECF No. 29 at 16

                                  22   (internal quotation marks omitted). For example, Gordon argues, denial of an application for a

                                  23   configuration that “is a swear word or term considered profane, obscene, or repulsive” would be

                                  24   constitutional because “the First Amendment does not protect obscene speech, . . . incitement, . . .

                                  25   or fighting words.” ECF No. 26 at 27 (citations omitted). Putting aside whether such an

                                  26   application would clearly fall into one of these categories, this argument is rooted in the First

                                  27   Amendment overbreadth doctrine, “whereby a law may be invalidated as overbroad if ‘a

                                  28   substantial number of its applications are unconstitutional, judged in relation to the statute’s
                                                                                          11
                                         Case 4:20-cv-01707-JST Document 34 Filed 07/08/20 Page 12 of 12




                                   1   plainly legitimate sweep.’” See United States v. Stevens, 559 U.S. 460, 473 (2010) (quoting Wa.

                                   2   State Grange v. Wa. State Republican Party, 552 U.S. 442, 449 n.6 (2008)). But Brunetti rejected

                                   3   just such an argument, clarifying that “this Court has never applied that kind of analysis to a

                                   4   viewpoint-discriminatory law.” 139 S. Ct. at 2302. “Once we have found that a law ‘aim[s] at the

                                   5   suppression of’ views, why would it matter that Congress could have captured some of the same

                                   6   speech through a viewpoint-neutral statute?” Id. (alteration in original) (quoting Tam, 137 S. Ct.

                                   7   at 1761).

                                   8          Because Plaintiffs have alleged that Section 206.00(c)(7)(D) is viewpoint discriminatory,

                                   9   they have plausibly alleged that is facially unconstitutional. Gordon’s motion to dismiss is

                                  10   therefore denied.

                                  11                                             CONCLUSION
                                  12          For the foregoing reasons, the Court DENIES Gordon’s motion to dismiss Plaintiffs’
Northern District of California
 United States District Court




                                  13   complaint.

                                  14          IT IS SO ORDERED.

                                  15   Dated: July 8, 2020
                                                                                        ______________________________________
                                  16
                                                                                                      JON S. TIGAR
                                  17                                                            United States District Judge

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        12
